Per Curiam:
The order appealed from is reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, *926upon the ground that it does not appear that the defendant corporation had property within this State. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that it does not appear that the defendant corporation had property within this State.